                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


ROBERT S. WOOD,

           Plaintiff,
v.                                                     CIVIL ACTION NO.
                                                       5:19-cv-00319-TES
 CITY OF WARNER ROBINS, GEORGIA;
 et al.,

          Defendants.

      ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND ORDERING
             PLAINTIFF TO FILE A SECOND AMENDED COMPLAINT


           Before the Court is Defendants’ Motion for More Definite Statement and to

     Partially Dismiss Amended Complaint [Doc. 17] pursuant to Rules 12(e) and 12(b)(6),

     respectively, of the Federal Rules of Civil Procedure.

                            I.     PLAINTIFF’S AMENDED COMPLAINT

           Plaintiff ROBERT S. WOOD “seeks to be made whole through declaratory and

     injunctive relief; compensatory, nominal, and punitive damages; and attorneys’ fees,

     costs, and expenses to redress Defendants’ pervasive and discriminatory actions” in

     relation to Plaintiff’s employment as a firefighter for the City of Warner Robins. [Doc.

     16 at pp. 1–2]. Plaintiff’s Amended Complaint [Doc. 16] alleges that Defendants have

     violated the Age Discrimination in Employment Act (“ADEA”); the Fair Labor

     Standards Act (“FLSA”); and the Health Insurance Portability and Accountability Act
 (“HIPAA”). [Id. at ¶ 3]. Plaintiff’s Amended Complaint also alleged “violations of

    Georgia statutes prohibiting Mental Abuse, Intentional Infliction of Emotional Distress,

    Defamation, Invasion of Privacy, and Reliance on Representations.” [Id. at ¶ 6]. More

    specifically, Plaintiff brings five counts: (1) Age Discrimination in Violation of the

    ADEA; (2) Retaliation; (3) Hostile Work Environment; (4) Discrimination in Violation of

 42 U.S.C. § 1981; and (5) Intentional Infliction of Emotional Distress and Violation of

 HIPAA. [Id. at pp. 35–40].

           Plaintiff’s Amended Complaint is 46 pages in length and contains five counts, all

of which are apparently brought against all Defendants. See generally [Doc. 16]. Counts

 Two, Three, Four, and Five each incorporated all preceding paragraphs, including all

preceding Counts. [Id. at ¶¶ 93, 99, 106, 109]. Defendants move—understandably—for

a more definite statement of Plaintiff’s claims. [Doc. 17]. 1 Defendants also seek

 dismissal of Plaintiff’s ADEA claims against the individual Defendants in both their

 individual and official capacities; all claims against Warner Robins Fire Department;

    and all claims under 42 U.S.C. § 1981 for alleged age discrimination. [Id.]. For the

    reasons that follow, the Court GRANTS Defendants’ Motions.




1Defendants originally moved in response to Plaintiff’s original Complaint [Doc. 15]. However, since
Plaintiff later filed an Amended Complaint, to which Defendants responded with the instant motion, the
Court DENIES Defendants’ first Motion for More Definite Statement and to Partially Dismiss Complaint
[Doc. 15] as moot.


                                                  2
   II.        DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL UNDER 12(b)(6)

         A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the allegations in

a plaintiff’s complaint. See Acosta v. Campbell, 309 F. App’x 315, 317 (11th Cir. 2009). A

plaintiff’s claims will survive a motion to dismiss if the complaint pleads “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, the Court need not accept as true

“[t]hreadbare recitals of the elements of a cause of action” or “conclusory statements.”

Id. at 678.

         To decide whether a complaint survives a motion to dismiss, district courts are

instructed to use a two-step framework. See McCullough v. Finley, 907 F.3d 1324, 1333

(11th Cir. 2018). The first step is to identify the allegations that are “no more than

conclusions.” Id. (quoting Iqbal, 556 U.S. at 679). “Conclusory allegations are not entitled

to the assumption of truth.” Id. (citation omitted). After disregarding the conclusory

allegations, the second step is to “assume any remaining factual allegations are true and

determine whether those factual allegations ‘plausibly give rise to an entitlement to

relief.’” Id. (quoting Iqbal, 556 U.S. at 679).

         A.     Plaintiff’s ADEA Claims Against Individual Defendants

         The Eleventh Circuit Court of Appeals has held that the ADEA does not

“countenance individual liability.” Albra v. Advan, Inc., 490 F.3d 826, 830 (11th Cir. 2007)



                                                  3
(citing Mason v. Stallings, 82 F.3d 1007, 1009 (11th Cir. 1996); see also Smith v. Lomax, 45

F.3d 402 (11th Cir. 1995). Accordingly, since individuals cannot be held liable under the

ADEA, to the extent that Plaintiff’s Amended Complaint [Doc. 16] asserts ADEA claims

against Defendants TOMS, MOULTON, DURHAM, CANNADY, and RENFROE, in

their individual capacities, the Court DISMISSES these claims because they fail to state

a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6); Iqbal, 556 U.S. at 679.

       Furthermore, “suits against a municipal officer sued in his official capacity and

direct suits against municipalities are functionally equivalent.” Snow ex rel. Snow v. City

of Citronelle, 420 F.3d 1262, 1270 (11th Cir. 2005). Therefore, “there no longer exists a

need to bring official-capacity actions against local government officials, because local

government units can be sued directly.” Busby v. City of Orlando, 931 F.2d 764, 776 (11th

Cir. 1991) (first citing Kentucky v. Graham, 473 U.S. 159, 166 (1985) and then citing

Brandon v. Holt, 469 U.S. 464, 471–72 (1985)).

       Therefore, the Court DISMISSES all claims against Defendants TOMS,

 MOULTON, DURHAM, CANNADY, and RENFROE, in their official capacities, as

 superfluous because they are “the functional equivalent” of Plaintiff’s claims against

 the City of Warner Robins directly.

       B.     Plaintiff’s Claims Against Warner Robins Fire Department

       The “capacity to sue or be sued shall be determined by the law of the state in

which the district court is held . . . .” Fed. R. Civ. P. 17(b). Thus, applying Georgia law,



                                              4
              in every suit there must be a legal entity as the real plaintiff
              and the real defendant. This state recognizes only three
              classes as legal entities, namely: (1) natural persons; (2) an
              artificial person (a corporation); and (3) such quasi-artificial
              persons as the law recognizes as being capable to sue.

Bunyon v. Burke Cty., 285 F. Supp. 2d 1310, 1328 (S.D. Ga. 2003) (quoting Ga. Insurers

Insolvency Pool, 368 S.E.2d 500, 502 (Ga. 1988)). Thus, a department is not an entity

subject to suit in those instances where that department is simply “an integral part” of a

city’s government “and is merely the vehicle through which the [c]ity government

fulfills its [public service] functions” (rather than a separate entity). Shelby v. City of

Atlanta, 578 F. Supp. 1368, 1370 (N.D. Ga. 1984); see also Bunyon, 285 F. Supp. 2d 1310

(“The Eleventh Circuit has advised that [such] departments ‘are not usually considered

legal entities subject to suit . . ..’” (quoting Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir.

1992))). The Warner Robins Fire Department is the “vehicle through which” the City of

Warner Robins provides fire and rescue services.

       Accordingly, under this precedent, the Court DISMISSES all claims against the

Warner Robins Fire Department for failure to state a claim upon which relief can be

granted.

       C.     Plaintiff’s Claims under 42 U.S.C. § 1981

       Federal law provides that

              All persons within the jurisdiction of the United States shall
              have the same right in every State and Territory to make and
              enforce contracts, to sue, be parties, give evidence, and to the
              full and equal benefit of all laws and proceedings for the


                                               5
               security of persons and property as is enjoyed by white
               citizens, and shall be subject to like punishment, pains,
               penalties, taxes, licenses, and exactions of every kind, and to
               no other.

42 U.S.C. § 1891. This statute is intended to prevent discrimination on the basis of race.

Moore v. Grady Memorial Hosp. Corp., 834 F.3d 1168, 1171 (11th Cir. 2016) (“[Section] 1981

has a specific function: It protects the equal right of ‘[a]ll persons within the jurisdiction

of the United States’ to ‘make and enforce contracts’ without respect to race.” (quoting

Domino's Pizza, Inc. v. McDonald, 546 U.S. 470, 474–75 (2006))). Therefore, “a claim of

discrimination on the basis of age or sex cannot be maintained under [Section] 1981.”

Kilcrease v. Coffee Cty., 951 F. Supp. 212, 215 (M.D. Ala. 1996); see also McDill v. Bd. of

Padrons & Paroles, No. 2:18-cv-597-ECM, 2019 WL 191651, at *2 (M.D. Ala. Jan. 14, 2019).

       Since Plaintiff’s Amended Complaint alleges discrimination only on the basis of

age, making no mention of race, 42 U.S.C. § 1981 does not apply to the facts as pled. See

[Doc. 16]. Thus, the Court DISMISSES Plaintiff’s 42 U.S.C. § 1981 claims because they

also fail to state a claim upon which relief can be granted.

        III.   UNACCEPTABILITY OF “SHOTGUN PLEADINGS”

        Federal Rule of Civil Procedure 8(a)(2) establishes that “a pleading that states a

claim for relief must contain . . . a short and plain statement of the claim showing that

the pleader is entitled to relief.” Further, under Federal Rule of Civil Procedure 12

               [a] party may move for a more definite statement of a
               pleading to which a responsive pleading is allowed but which
               is so vague or ambiguous that the party cannot reasonably


                                               6
              prepare a response. The motion must be made before filing a
              responsive pleading and must point out the defects
              complained of and the details desired. If the court orders a
              more definite statement and the order is not obeyed within 14
              days after notice of the order or within the time the court sets,
              the court may strike the pleading or issue any other
              appropriate order.

Fed. R. Civ. P. 12(e). This circuit uses the term “shotgun pleading” to refer to an

“incomprehensible” pleading that “employs a multitude of claims and incorporates by

reference all of its factual allegations into each claim, making it nearly impossible for

[d]efendants and the Court to determine with any certainty which factual allegations

give rise to which claims for relief . . . [which] patently violates Federal Rule of Civil

Procedure 8 . . . .” Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1356 (11th Cir. 2018)

(holding that the 28-page complaint in that case, which incorporated over 100

paragraphs of allegations into all counts, was “neither ‘short’ nor ‘plain.’”); see also

Estate of Bass v. Regions Bank, Inc., --- F.3d ----, No. 17-13048, 2020 WL 284094, at *1 n.3

(11th Cir. Jan. 21, 2020) (“Shotgun pleadings . . . violate the basic specificity

requirements of Federal Rule of Civil Procedure 8(a)(2) and Ashcroft v. Iqbal, 556 U.S.

662, 129 S. Ct. 1937, (2009).”).

      Furthermore,

              [s]hotgun pleadings, whether filed by plaintiffs or
              defendants, exact an intolerable toll on the trial court’s
              docket, lead to unnecessary and unchanneled discovery, and
              impose unwarranted expense on the litigants, the court and
              the court’s parajudicial personnel and resources. Moreover,
              justice is delayed for the litigants who are “standing in line,”


                                              7
                   waiting for their cases to be heard. The courts of appeals and
                   the litigants appearing before them suffer as well.

 Jackson, 898 F.3d at 1356–57 (citing Cramer v. Florida, 117 F.3d 1258, 1263 (11th Cir.

 1997)). Shotgun pleadings effectively “render the allegations of an otherwise simple

 complaint unintelligible,” and, because they incorporate the broad language of each

 count into the next, the meaning of general phrases—for instance “any such act” and

 “such behavior” 2—become increasingly vague. Estate of Bass, --- F.3d ----, No. 17-13048,

 2020 WL 284094, at *1 n.4 (noting the “[general phrasing] problem is drastically

 exacerbated each time a new count is added to a complaint”). 3 This problem continues

 as Plaintiff compounds the costs, attorneys’ fees, and punitive damages sought in

 separate counts, which only “exemplif[ies] the Iqbal problems created by shotgun

 pleadings. Complaints with such obvious deficiencies clearly run afoul of the

 specificity required by Rule 8(a)(2) and Iqbal . . . [and] are unacceptable in this Circuit.”

 Id. at *2 n.5; [Doc. 16 at pp. 35–40]; see also 556 U.S. 662. The Eleventh Circuit has

 specifically held that

                   [i]t is not the proper function of courts in this Circuit to parse
                   out such incomprehensible allegations, which is why we have
                   stated that a district court that receives a shotgun pleading
                   should strike it and instruct counsel to replead the case—even
                   if the other party does not move the court to strike the

2   [Doc. 16 at ¶¶ 94, 103].

3“These assertions result in the obvious question—what [“act” or “behavior”] is [Plaintiff] referring to?
No one could know. [The Court] would have to guess at what [] the complaint was referring to because,
when dealing with a shotgun complaint, the answer is always “everything that the plaintiff has
previously mentioned anywhere in the complaint.” Estate of Bass, 2020 WL 284094 at *1 n. 5.


                                                    8
                pleading 4, … [lest the Eleventh Circuit be] forced to review a
                judgment that should never have been entered.

 Estate of Bass v. Regions Bank, Inc., No. 17-13048, 2020 WL 284094, at *3 (11th Cir. Jan. 21,

 2020) (citing Jackson, 898 F.3d 1348, 1357–58).

        Thus, the Court STRIKES Plaintiff’s Amended Complaint [Doc. 16] and,relying

 on Rule 12(e), gives Plaintiff leave to file a Second Amended Complaint within 14

 days of the date of this Order. Plaintiff’s Second Amended Complaint shall not

 include the claims already dismissed in this Order and shall fully comply with Federal

 Rule of Civil Procedure 8 and Iqbal. See Estate of Bass, at *3; Fed. R. Civ. P. 8(a); 556 U.S.

 662. Further, the Court reminds Plaintiff each count must “clearly identify the

 defendant to which it is directed, the basis for that defendant’s liability, and the relief

 Plaintiff seeks.” Earley v. Liberty Life Assur. Co. of Bos., No. 8:13-CV-1099-T-17TGW, 2013

 WL 3772509, at *2 (M.D. Fla. July 16, 2013).

                                       IV.     CONCLUSION

        The Court DISMISSES all of Plaintiff’s ADEA claims against Defendants TOMS,

 MOULTON, DURHAM, CANNADY, and RENFROE, in their individual capacities;

 DISMISSES all claims against the WARNER ROBINS FIRE DEPARTMENT; and

 DISMISSES all claims under 42 U.S.C. § 1981 for failure to state a claim upon which



4Here, while the Defendants did not move the court to strike the pleading altogether, they did seek a
more definite statement [Doc. 17] via an Amended Complaint. The Court GRANTS that motion by way
of the Court’s sua sponte striking of Plaintiff’s Amended Complaint and order for Plaintiff to refile his
Complaint.


                                                    9
relief can be granted. Further, the Court DISMISSES all claims against Defendants

TOMS, MOULTON, DURHAM, CANNADY, and RENFROE, in their official capacities

as superfluous in light of the claims brought against the City of Warner Robins

directly.

      Additionally, finding that Plaintiff’s Amended Complaint is a “shotgun

pleading,” the Court STRIKES Plaintiff’s Amended Complaint [Doc. 16] sua sponte,

with leave to file a Second Amended Complaint within fourteen days of the date of

this Order, and therefore GRANTS Defendants’ Motion for More Definite Statement

[Doc. 17].

      SO ORDERED this 6th day of February, 2020.

                                               s/Tilman E. Self, III_________
                                               TILMAN E. SELF, III, JUDGE
                                               UNITED STATES DISTRICT COURT




                                          10
